Case 3:18-cv-00581-CHB-RSE Document 21 Filed 08/01/19 Page 1 of 1 PageID #: 62




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

  SUE EVANS,                                         )
                                                     )
          Plaintiff,                                 )         Civil Action No. 3:18-CV-581-CHB
                                                     )
  v.                                                 )
                                                     )         ORDER OF DISMISSAL WITH
  NAVIENT SOLUTIONS, LLC,                            )               PREJUDICE
                                                     )
          Defendant.                                 )

                                        ***    ***       ***    ***
       This matter is before the Court on the parties’ Joint Stipulation of Dismissal with

Prejudice [R. 20] of each of plaintiff’s claims against the defendant in this matter, signed by all

parties who have appeared pursuant to Fed. R. Civ. P 41(a)(1)(A)(ii). Accordingly, and the

Court being otherwise sufficiently advised,

       IT IS HEREBY ORDERED that this matter is DISMISSED WITH PREJUDICE as

to the defendant, all dates and deadlines are hereby VACATED, and this matter is STRICKEN

from the Court’s active docket, with each party to bear its own costs and fees.

       This the 31st day of July, 2019.




cc:    Counsel of Record




                                                -1-
